                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


HECTOR RODRIGUEZ JR.,

                       Plaintiff,

               v.                                             Case No. 18-C-1875

ANDREW M. SAUL,
Commissioner of Social Security,

                       Defendant.


                                    DECISION AND ORDER


       Plaintiff Hector Rodriguez Jr. filed this action for judicial review of a decision by the

Commissioner of Social Security denying his applications for disability insurance benefits under

Title II and supplemental security income under Title XVI of the Social Security Act. Plaintiff

argues that the administrative law judge’s (ALJ) decision is flawed and requires remand because

the ALJ failed to (1) properly assess his subjective complaints caused by his pain symptoms, (2)

properly assess the opinions of his treating providers, and (3) incorporate his moderate limitations

of concentration, persistence, or pace into his residual functional capacity assessment. For the

reasons that follow, the decision of the Commissioner will be affirmed.

                                        BACKGROUND

       Plaintiff filed an application for a period of disability and disability insurance benefits and

an application for supplemental security income on May 6, 2015. R. 18, 92–93. He listed

continuous, daily ankle pain, club feet, an elbow injury from March 2015, and depression as the

medical conditions that limited his ability to work. R. 246. Plaintiff claims the alleged onset date

for his conditions was May 30, 2013, when he was 36 years old. Id. After his application was




        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 1 of 20 Document 26
denied initially and on reconsideration, Plaintiff requested a hearing before an ALJ. R. 170. On

July 24, 2017, ALJ Peter Kafkas conducted an in-person hearing where Plaintiff, who was

represented by counsel, and a vocational expert (VE), testified. R. 40.

       At the time of the hearing, Plaintiff did not have a permanent residence and resided with

various family members. R. 51. In 2015, he worked as a personal home care worker. Id. In this

role, he cleaned and helped individuals move around their home, which involved holding arms and

guiding the individuals. R. 53–54. He testified that he fell three times with one client because of

his physical pain and was “basically” fired from this job. R. 54. For six to seven years at an earlier

point, he worked in marketing and promotion for a company where he sold radio advertising.

R. 58–59.

       Plaintiff testified that he uses a cane to walk. R. 53. During the hearing, he placed his left

hand under his elbow to elevate it, explaining that doing so partially alleviated the shooting

sensation that he otherwise feels. R. 56. Plaintiff testified that he can sometimes pick stuff up,

but has difficulty holding items for long periods of time or opening a jar. Id.

       Plaintiff told the ALJ that his main problem was all-day shooting pain below his knees and

down to his feet and ankles. R. 61. He also experiences pain in his neck that continues through

his shoulder, elbow, and fingers. Id. Plaintiff’s depression is caused by his ankle symptoms.

R. 62. He regularly takes Topamax and Cymbalta for chronic pain and Restoril for his depression

and as a sleep aid. Id. Plaintiff said these medications “somewhat” help with his pain. Id. His

pain is also helped by lying down and putting his feet in an upright position. Id.

       On a typical day, Plaintiff wakes up, takes care of his “personals,” and takes his medication.

R. 62–63. He then attempts to get comfortable in his recliner and places his feet up. R. 63. He

bathes and dresses himself; sometimes he requires assistance entering the bath. Id. Plaintiff



                                                  2

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 2 of 20 Document 26
testified he rarely makes breakfast because he is usually offered a bowl of cereal or something

similar, but he is able to make a sandwich or similar food for lunch or dinner. Id. He does not do

chores. Id. He said he is unable to regularly do dishes because it is easy for him to fall without

his cane; at most, he testified he could do a few dishes. R. 64.

       Plaintiff explained that his pain makes him unable to concentrate. R. 69. He has difficulty

reading, completing paperwork, or watching a movie because of the pain. R. 69–70. Plaintiff

previously smoked marijuana to relieve his symptoms; he thought it helped his symptoms, but now

says “it really didn’t.” R. 70. He last smoked about three months before the hearing; he testified

he does not abuse any other street drugs, prescription drugs, or alcohol. Id.

       In a fifteen-page decision dated January 19, 2018, the ALJ concluded that Plaintiff was not

disabled. R. 18–32. The ALJ’s decision followed the five-step sequential process for determining

disability prescribed by the Social Security Administration (SSA). At step one, the ALJ found that

Plaintiff met the insured status requirements of the Social Security Act through March 31, 2018,

and had not engaged in substantial gainful activity since May 30, 2013, the alleged onset date.

R. 21. At step two, the ALJ determined that Plaintiff had the following severe impairments: history

of bilateral congenital clubfoot with post-surgical correction residuals; degenerative disc disease

of the cervical spine; degenerative joint disease of the right elbow; depression; and substance abuse

disorder. Id. At step three, the ALJ concluded that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the impairments listed in 20 C.F.R. Part

404, Subpart P, Appendix 1. Id.

       Next, the ALJ assessed Plaintiff’s residual functional capacity (RFC), finding that he could

perform sedentary work except that:

       he may occasionally operate foot controls with the bilateral lower extremities; he
       may never climb ladders, ropes, or scaffolds; he may frequently crouch, kneel,

                                                 3

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 3 of 20 Document 26
       stoop, and climb ramps and stairs; he may occasionally balance; he may never crawl;
       he requires the option to alternate between a sitting and standing position at will,
       provided he is not off-task for more than 5% of the work period; he may frequently
       handle, finger and feel with the dominant right upper extremity; he may have no
       exposure to dangerous moving machinery or to unprotected heights; he requires a
       cane for ambulation; he is limited to understanding, carrying out and remembering
       no more than simple instructions; he may perform simple and routine tasks; he may
       perform work involving only simple, work-related decisions and work involving
       few, if any, workplace changes; and the claimant may have only occasional
       interaction with the public.

R. 23. During the hearing, the ALJ asked the VE to testify about jobs in the national economy

given Plaintiff’s age, education, work experience, and RFC. R. 31. At step four, the ALJ

concluded that Plaintiff is unable to perform any past relevant work as a sales representative; but,

based on testimony from the VE, the ALJ found that Plaintiff would be able to perform as a

document preparer, final assembler, or touch-up screener. R. 30–32. Accordingly, at step five,

the ALJ concluded that Plaintiff was not disabled. Id. The Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the Commissioner. R. 1.

                                       LEGAL STANDARD

       Plaintiff is entitled to disability benefits under Title II of the Social Security Act if he

became disabled before the date he was last insured. 42 U.S.C. § 423(a)(1). To receive SSI under

Title XVI of the Social Security Act, Plaintiff must be disabled and have limited means. 42 U.S.C.

§§ 1381(a), 1382. Disability is defined as the “inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       The burden of proof in social security disability cases is on the claimant. 20 C.F.R.

§ 404.1512(a) (“In general, you have to prove to us that you are blind or disabled.”). While a

limited burden of demonstrating that other jobs that the claimant can perform exist in significant

                                                  4

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 4 of 20 Document 26
numbers in the national economy shifts to the SSA at the fifth step in the sequential process, the

overall burden remains with the claimant. 20 C.F.R. § 404.1512(f). This only makes sense, given

the fact that the vast majority of people under retirement age are capable of performing the essential

functions required for some subset of the myriad of jobs that exist in the national economy. It also

makes sense because, for many physical and mental impairments, there is no objective test that

can distinguish between those impairments that render a person incapable of full-time work from

those that merely make such work more difficult. Finally, placing the burden of proof on the

claimant makes sense because, if it were otherwise, people may be inclined to seek the benefits

that come with a finding of disability when better paying or otherwise attractive employment is

not readily available.

       The determination of whether a claimant has met this burden is entrusted to the

Commissioner of the Social Security Administration. Judicial review of the decisions of the

Commissioner, like judicial review of administrative agencies in general, is intended to be

deferential. Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010). The Social Security Act specifies

that the “findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. § 405(g). But the “substantial evidence” test is not

intended to reverse the burden of proof. In other words, a finding that the claimant is not disabled

can also follow from a lack of persuasive evidence.

       Nor does the test require that the Commissioner cite conclusive evidence excluding any

possibility that the claimant is unable to work. Such evidence, in the vast majority of cases that

proceed to a hearing, is seldom available. Instead, the substantial evidence test is intended to

ensure that the Commissioner’s decision has a reasonable evidentiary basis. Sanders v. Colvin,

600 F. App’x 469, 470 (7th Cir. 2015) (“The substantial-evidence standard, however, asks whether



                                                  5

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 5 of 20 Document 26
the administrative decision is rationally supported, not whether it is correct (in the sense that

federal judges would have reached the same conclusions on the same record).”).

       The Supreme Court recently reaffirmed that “under the substantial-evidence standard, a

court looks to an existing administrative record and asks whether it contains ‘sufficient evidence’

to support the agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “The phrase ‘substantial

evidence,’” the Court explained, “is a ‘term of art’ used throughout administrative law to describe

how courts are to review agency factfinding.” Id. “And whatever the meaning of ‘substantial’ in

other contexts,” the Court noted, “the threshold for such evidentiary sufficiency is not high.” Id.

Substantial evidence is “‘more than a mere scintilla.’ . . . It means—and means only—‘such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Id.

(quoting Consolidated Edison, 305 U.S. at 229).

       The ALJ must provide a “logical bridge” between the evidence and conclusions. Clifford

v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000). “Although an ALJ need not discuss every piece of

evidence in the record, the ALJ may not ignore an entire line of evidence that is contrary to the

ruling.” Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009) (citing Villano v. Astrue, 556 F.3d 558,

563 (7th Cir. 2009); Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004)). But it is not the

job of a reviewing court to “reweigh evidence, resolve conflicts, decide questions of credibility, or

substitute [its] judgment for that of the Commissioner.” Lopez ex rel. Lopez v. Barnhart, 336 F.3d

535, 539 (7th Cir. 2003); Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). Given this

standard, and because a reviewing court may not substitute its judgment for that of the ALJ,

“challenges to the sufficiency of the evidence rarely succeed.” Schmidt v. Barnhart, 395 F.3d 737,

744 (7th Cir. 2005).



                                                 6

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 6 of 20 Document 26
       Additionally, the ALJ is expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

                                           ANALYSIS

       The ALJ cited substantial evidence in the record to support his conclusion that Plaintiff

was not disabled. With respect to Plaintiff’s physical impairments, the ALJ pointed to the opinions

of Dr. Thomas Jones, M.D., and Dr. Kurt Reintjes, M.D., both orthopedic consultative physicians

who personally examined Plaintiff. R. 28. Dr. Jones examined Plaintiff on December 22, 2009,

in connection with a previous application for benefits. R. 345–47. Based on his examination, Dr.

Jones concluded “the patient’s condition will likely limit his ability [to] perform prolonged

standing, ambulation, use of stairs, or any job that keeps him on his feet for significant amount of

time. Seated upper extremity work was [sic] certainly be possible and sedentary work would

certainly be appropriate.” R. 347.

       Dr. Reintjes examined Plaintiff some six years later in July 2015 and reached essentially

the same conclusion. R. 432. Plaintiff was “nonspecific” about the activities in which he engaged,

but reported that he spent his normal day “just trying to ease his pain,” which he rated

“approximately 8 on a general 1 to 10 scale.” Plaintiff told Dr. Reintjes that nothing seemed to

resolve his pain. R. 433. Notwithstanding his complaints, Dr. Reintjes concluded: “He states he

can stand on one location up to 5 minutes. He can sit for extended periods of time without problem

and lift normal weights in my opinion.” Id.




                                                 7

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 7 of 20 Document 26
        The ALJ also cited the opinions of the State agency medical consultants, Pat Chan, M.D.,

and Mina Khorshidi, M.D., who reviewed the file in August and December of 2015, respectively.

Each concluded that Plaintiff was capable of at least the limited range of sedentary work described

in the RFC. R. 111, 130. Although the ALJ recognized that neither had the benefit of review of

evidence concerning Plaintiff’s cervical degenerative disc disease, he concluded that a sedentary

physical RFC was still appropriate given the evidence of good functioning during examinations.

R. 28 (noting “2+ reflexes in all his extremities, 4+ to 5/5 strength in the bilateral upper extremities,

intact motor function, negative Hoffman’s sign, intact pulses, normal muscle tone, and normal

coordination, no difficulties with grasping or fine motor manipulation) and good control of his

pain after epidural steroid injection and physical therapy (Exs. 9F, 15F/74, 16F/85,105, 120,

17F/6).”

        As for Plaintiff’s mental impairment, the ALJ cited the opinions of State agency reviewing

psychology consultants Roger Rattan, Ph.D., and Stephen Kleinman, M.D. R. 29. Dr. Rattan

opined that Plaintiff had only mild difficulties in maintaining social function. R. 113. Dr.

Kleiman, on reconsideration, concluded that Plaintiff would have moderate difficulties in social

interaction. R. 132. The ALJ also cited the July 25, 2015 report of clinical psychologist Dr. Mark

Pushkash, Ph.D. Dr. Pushkash concluded from his examination that Plaintiff “has the intellectual

capabilities to comprehend, recall, and follow through on instruction,” and that “his ability to

concentrate and persist on tasks was not seen to be significantly impaired during the present

assessment.” R. 438. Dr. Pushkash thought it “likely that Hector would have some difficulties

relating appropriately to supervisors and coworkers in the work setting because of irritability,” and

that his coping skills were compromised by his chronic pain and anxiety/depression.” R. 438–39.




                                                   8

           Case 2:18-cv-01875-WCG Filed 06/08/20 Page 8 of 20 Document 26
       These opinions provide direct support for the ALJ’s conclusion that Plaintiff retained the

capacity for a reduced range of sedentary work. They constitute significantly more than a “mere

scintilla” of evidence. In addition to citing this evidence, the ALJ explained why he found the

evidence did not support Plaintiff’s allegations of disabling physical and mental health symptoms

and why he did not find the opinions of Plaintiff’s treating physician and mental health

professionals convincing. The ALJ thereby provided a logical bridge between the evidence and

his conclusions. Plaintiff nevertheless argues that the ALJ committed several errors in concluding

that he was not disabled, each requiring the decision be reversed and the case remanded.

A.     Subjective Complaints

       Plaintiff first argues that the ALJ improperly evaluated his subjective complaints. The

Social Security regulations set forth a two-step procedure for evaluating a claimant’s statements

about the symptoms—that is, the claimant’s subjective complaints—allegedly caused by his

impairments. 20 C.F.R. § 404.1529. This two-step process is also outlined in an agency ruling,

SSR 16-3p. SSR 16-3p (Oct. 25, 2017). The ALJ begins by deciding whether a medically

determinable impairment “could reasonably be expected to produce the pain or other symptoms

alleged.” § 404.1529(a); SSR 16-3p at *3. If so, the ALJ then “evaluate[s] the intensity and

persistence” of the claimant’s symptoms and determines how they limit the claimant’s “capacity

for work.” § 404.1529(c)(1). In evaluating the intensity and persistence of a claimant’s symptoms,

the ALJ looks to “all of the available evidence, including your history, the signs and laboratory

findings, and statements from you, your treating and nontreating source, or other persons about

how your symptoms affect you.” Id. “Signs” are “anatomical, physiological, or psychological

abnormalities which can be observed, apart from your statements (symptoms).” § 404.1502(g).

The ALJ determines whether the claimant’s statements about the intensity, persistence, and



                                                9

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 9 of 20 Document 26
limiting effects of his symptoms are consistent with the objective medical evidence and the other

evidence of record. SSR 16-3p.

       Plaintiff contends that the ALJ violated SSR 16-3p by failing to build a logical bridge

between the evidence and the ALJ’s conclusion as to credibility—or, in other words, erred in

concluding that Plaintiff’s statements were inconsistent with the record. The court’s review of this

claim—a credibility, or consistency, determination—is “extremely deferential.” Bates v. Colvin,

736 F.3d 1093, 1098 (7th Cir. 2013). At this stage, courts “merely examine whether the ALJ’s

determination was reasoned and supported.” Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008)

(citing Jens v. Barnhart, 347 F.3d 209, 213–14 (7th Cir. 2003)). This means the court does not

reweigh the evidence, resolve conflicts, decide questions of credibility, or substitute its judgment

for that of the Commissioner. Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir. 2004). “It is only

when the ALJ’s determination lacks any explanation or support that we will declare it to be patently

wrong . . . and deserving of reversal.” Elder, 529 F.3d at 413–14 (internal quotation marks and

citations omitted).

       In his decision, the ALJ cited SSR 16-3p and then proceeded to evaluate Plaintiff’s

symptoms, following the two-step process. R. 23–24. First, the ALJ determined that Plaintiff’s

medically determinable physical and mental impairments could reasonably produce the pain and

other symptoms alleged. R. 26. He then turned to the question of whether Plaintiff’s statements

about the intensity, persistence, and limiting effects of his symptoms were consistent with the

objective medical evidence and the other evidence of record. The ALJ concluded that “the

evidence of record in this case does not support the claimant’s allegations of disabling physical or

mental health symptoms.” Id.




                                                10

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 10 of 20 Document 26
        In reaching this conclusion, the ALJ acknowledged that Plaintiff’s “bilateral foot/ankle

impairment affect[s] his capacities for standing and walking.” Id. The ALJ further concluded,

however, that “the objective evidence documents the claimant retains some good function of his

lower extremities that are reasonably accommodated by a sedentary exertional residual functional

capacity.” Id. The ALJ then pointed to the medical reports showing that Plaintiff had exhibited

intact sensation, palpable pulses, no ankle clonus, the ability to extend and flex the great toe, no

edema, he can rise independently from a seated position, he can ambulate independently, and he

can independently perform his activities of daily living.” Id.

        Plaintiff challenges the ALJ’s reasoning, arguing that his citation of the medical evidence

“grossly misconstrues the Record by ignoring evidence (and failing to explain the reason for such

omission) that contradicts the ALJ’s conclusion.” Pl.’s Br., Dkt. No. 13, at 9. He then proceeds

to cite, as an example of the alleged gross misconstruction, the fact that the ALJ pointed to findings

that Plaintiff’s sensation to light touch in his right foot was reported as intact, but failed to mention

that it was also found diminished compared to sensation in his arms or other normal locations. Id.

But the fact that sensation is diminished does not mean it was not intact. See R. 603–04. The ALJ

did not deny Plaintiff had an impairment of his feet/ankles. It was that impairment that led the

ALJ to limit him to sedentary work. The ALJ simply found that the impairment did not render

Plaintiff incapable of all work.

        Plaintiff likewise makes much of the ALJ’s statement that Plaintiff could ambulate

independently, noting his need for a cane. But notwithstanding Dr. Reintjes’ statement that

Plaintiff placed minimal weight on the cane and seemed to use it “more for a component of stability

or confidence,” R. 433, the ALJ included use of a cane for ambulation in his RFC. R. 22. As the

Commissioner suggests, the ALJ may have been referring to the regulations which define the



                                                   11

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 11 of 20 Document 26
phrase “ambulate effectively” to include use of a single cane for support. 20 C.F.R. Pt. 404 Subpt.

P, App. 11.00 musculoskeletal system B(2)(b). In any event, the ALJ accommodated Plaintiff’s

use of a cane for walking in the RFC, and based on the evidence cited, including the report of Dr.

Reintjes, the finding that he did not need a cane for simply standing was not unreasonable.

       The ALJ also noted that Plaintiff’s conditions improved with treatment. He demonstrated

the ability to rise and ambulate independently (despite his foot and ankle condition), claimed that

his stability and mobility were significantly improved with his Arizona braces, and stated that his

extreme neck pain was “well-controlled” after an epidural steroid injection and that it benefited

from physical therapy. R. 26–27. Likewise, the ALJ found that Plaintiff’s claims regarding his

psychological symptoms were not as severe as claimed. R. 27. The ALJ noted that throughout

various exams, Plaintiff had shown good mental health functioning and memory ability and no

deficits in comprehension. Id. In light of these findings, the ALJ found that the objective evidence

suggested that Plaintiff was not as limited as his alleged symptoms. R. 28.

       The ALJ also cited Plaintiff’s inconsistent statements regarding his medication and drug

use as calling into question his reported symptoms:

       He provided conflicting reports regarding the usage and efficacy of his medication,
       reporting to his primary care physician that hydrocodone was not helpful, but
       reported the opposite to his pain management provider (Exs. 10F/3, 14F/3, 16F/18-
       19). The claimant alleged he was unable to receive his prescriptions due to the
       pharmacy not filling them, but on at least one occasion the pharmacy was contacted
       and reported the prescriptions were filled but never picked up (Exs. 16F/51, 76).
       Additionally, the claimant purportedly could not tolerate Gabapentin as it made him
       feel “high,” yet the claimant continued to smoke marijuana (Exs. 14F/8, 16F/79).
       The claimant’s statements concerning his stability, mobility and medication use are
       therefore inconsistent with allegations of disabling limitations with regard to his
       bilateral clubfoot impairment.




                                                12

       Case 2:18-cv-01875-WCG Filed 06/08/20 Page 12 of 20 Document 26
R. 27. The ALJ also found that “the claimant’s inconsistent statements regarding his cannabis

abuse further undermines the reliability of the claimant’s allegations of disabling physical and

mental impairments.” R. 28.

       Plaintiff argues that this and other evidence can be interpreted in a way more favorable to

his position. But it is not true that the ALJ ignored an entire line of evidence or distorted the

record. Plaintiff’s argument to the contrary is really an argument that the court should “reweigh

evidence, resolve conflicts, decide questions of credibility, or substitute [its] judgment for that of

the Commissioner,” which it cannot do. Lopez, 336 F.3d at 539. And while it is true that this

evidence does not conclusively establish Plaintiff’s allegations of pain and disability were

exaggerated, they provide a reasonable basis for the ALJ’s doubts. The ALJ fairly considered the

evidence in the record and explained his reasoning. No more is required.

B.     Weight Afforded to Treating Source Opinions

       Plaintiff also contends that the ALJ improperly discounted the opinions of his treating

medical providers. He claims that the ALJ erred by assigning little weight to Dr. Hudson, his

treating primary care doctor, and his treating mental health professionals.

       Generally, the medical opinion of a treating physician on the nature and severity of an

impairment is given “controlling weight” if it is (1) “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and (2) “not inconsistent with other substantial

evidence.” Larson v. Astrue, 615 F.3d 744, 749 (7th Cir. 2010); 20 C.F.R. § 416.927(c)(2); SSR

96-2p; see also Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013). If the ALJ decides to give

lesser weight to a treating physician’s opinion, he must articulate “good reasons” for doing so.

Larson, 615 F.3d at 749. Put differently, although an ALJ is not required to give the treating

physician’s opinion controlling weight, he is still required to provide a “sound explanation for his



                                                 13

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 13 of 20 Document 26
decision to reject it.” Roddy, 705 F.3d at 636 (citations omitted). “If the ALJ does not give the

treating physician’s opinion controlling weight, the regulations require the ALJ to consider the

length, nature, and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the physician’s

opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009); see also 20 C.F.R. § 404.1527. The

ALJ is not required to “explicitly weigh every factor.” Henke v. Astrue, 498 F. App’x 636, 640

(7th Cir. 2012); Elder v. Astrue, 529 F.3d 408, 414–16 (7th Cir. 2008). Instead, the ALJ need only

“sufficiently account for the factors.” Schreiber v. Colvin, 519 F. App’x 951, 959 (7th Cir. 2013).

        The ALJ afforded little weight to Dr. Hudson’s opinions that Plaintiff was disabled due to

depression and bilateral foot pain; that he could not perform work at the sedentary level; that he

could not ambulate effectively; and would be off task 30% of the time, 50% less productive, need

to elevate his legs above waist level two hours a day, and be absent more than four days a month.

He offered several reasons for doing so.

        With respect to Dr. Hudson’s opinions concerning Plaintiff’s mental capacity, the ALJ

noted that Dr. Hudson was Plaintiff’s primary care physician and her opinions concerning his

mental capacity were outside her area of expertise. Dr. Hudson’s November 2015 note stating that

Plaintiff was disabled due to depression and bilateral foot pain, the ALJ also noted, suggested that

her opinion was intended as a temporary recommendation. The note acknowledged that Plaintiff

was “currently receiving treatment for both of these problems and we are working on making

progress,” and recommended “re-assessing his ability to work in 6 months time.” R. 29 (citing

R. 469). Regarding Dr. Hudson’s 2016 and 2017 opinions, the ALJ discounted them because they

limited Plaintiff

        to an extreme level that is not consistent with her treatment notes or the overall
        record, which show the claimant has intact sensation, palpable pulses, no ankle

                                                14

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 14 of 20 Document 26
       clonus, the ability extend and flex the great toe, the ability to rise independently
       from a seated position, and the ability to ambulate independently with the use of the
       cane.

R. 29. The ALJ also cited reported improvements in Plaintiff’s mobility and stability with his

Arizona braces. Id. As this review shows, the ALJ’s decision contemplated the regulatory factors

and gave sound reasons for assigning little weight to Dr. Hudson’s opinion in light of the evidence

as a whole.

       Plaintiff also argues that it was error for the ALJ to rely on Dr. Jones’ opinion that Plaintiff

was able to perform sedentary work involving the upper extremities because it was offered in 2009

and therefore outdated. It is error for an ALJ to “rely on an outdated assessment if later evidence

containing new, significant medical diagnoses reasonably could have changed the reviewing

physician’s opinion.” Moreno v. Berryhill, 882 F.3d 722, 728 (7th Cir. 2018), as amended on

reh’g (Apr. 13, 2018) (citing Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016) (remanding

where a later diagnostic report “changed the picture so much that the ALJ erred by continuing to

rely on an outdated assessment”); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) (remanding

after ALJ failed to submit new MRI to medical scrutiny)); see also Akin v. Berryhill, 887 F.3d 314,

317 (7th Cir. 2018) (holding the ALJ erred in crediting the state-agency opinions, which were

outdated and missing approximately 70 pages of medical records). However, in this case, Plaintiff

has not shown that Dr. Jones’ opinion was inconsistent with the medical record to an extent that

would render it invalid. In fact, the ALJ described Dr. Jones’ opinion in the same sentence as he

mentioned Dr. Reintjes’ opinion (who was, like Dr. Jones, an orthopedic consultative examiner).

R. 28. Dr. Reintjes offered his opinion in July 2015, over two years after Plaintiff’s alleged onset

date and after Plaintiff’s fall that occurred in approximately April 2015 (see R. 413). R. 432. Dr.

Reintjes, over five years after Dr. Jones, reached the same conclusion with respect to Plaintiff’s



                                                 15

       Case 2:18-cv-01875-WCG Filed 06/08/20 Page 15 of 20 Document 26
upper extremities, finding that they were “all within normal limits.” R. 433. The ALJ found both

the opinions of Dr. Jones and Dr. Reintjes therefore consistent with the “longitudinal medical

record.” R. 28. Due to the consistency of Dr. Jones’s opinion with the medical record and Dr.

Reintjes’s opinion, the ALJ did not err by giving weight to Dr. Jones’ opinion.

       Plaintiff also challenges the ALJ’s assessment of the opinions of Nurse Practitioner

Anthony Hale and Licensed Counselors Arriann Tauer and Lacey Weber. Mr. Hale, Ms. Tauer,

and Ms. Weber collectively opined that Plaintiff would require a three-hour rest period during the

day due to fatigue, would have difficulty in working with others several times per week, would

miss work more than four days per months, would be unable to travel independently depending on

pain level, require four to five additional breaks per day, would be off task more than 20% per day,

would be 50% less productive, would be unable to perform complicated work and have marked

limitations on all of the “paragraph B” criteria. R. 461–64, 793–97. The ALJ assigned their

opinions little weight and explained why:

       While Ms. Tauer, Ms. Weber and Mr. Hale are all treating sources for the claimant,
       the undersigned notes none of the three is an acceptable medical source as defined
       in the regulations. In addition, their opinions are extreme in relation to the
       longitudinal record, and appear to be solely based upon the subjective reports of the
       claimant (Ex. l4F/22-25). Their opinions also conflict with the objective
       examination findings of Dr. Pushkash, whose objective findings document evidence
       of good mental functioning, as discussed above. (Exs. 9F, 14F/22-25). Moreover,
       Mr. Hale’s opinions are inconsistent with his own treatment notes, which regularly
       indicate the claimant is doing well and has a good response to his medications.

R. 30. The ALJ also noted that Plaintiff had displayed good concentration, persistence, memory,

and fund of knowledge at his consultative examination with Dr. Pushkash. He was able to do

multi-digit multiplication and had no comprehension deficits. This evidence, combined with the

opinions offered by the state agency consultants who reviewed the record, provided a reasonable

basis for the ALJ’s assessment.



                                                16

       Case 2:18-cv-01875-WCG Filed 06/08/20 Page 16 of 20 Document 26
C.     Incorporation of “moderate” limitation of CPP into the RFC

       Finally, Plaintiff argues that the ALJ failed to incorporate his moderate limitations with

respect to concentration, persistence, or pace (CPP) into his RFC. A claimant’s RFC specifies the

most that a claimant can do despite the limitations caused by his physical and mental impairments.

20 C.F.R. § 404.1545(a)(1). The ALJ assesses a claimant’s RFC “based on all the relevant

evidence” in the record, including severe and non-severe impairments as well as medical and non-

medical evidence. § 404.1545(a), (e). At the hearing stage, it is the responsibility of the ALJ to

assess the claimant’s RFC. 20 C.F.R. § 404.1546(c).

       The ALJ formulated Plaintiff’s RFC, by restricting him to sedentary work with the

following limitations:

       he may occasionally operate foot controls with the bilateral lower extremities; he
       may never climb ladders, ropes, or scaffolds; he may frequently crouch, kneel,
       stoop, and climb ramps and stairs; he may occasionally balance; he may never crawl;
       he requires the option to alternate between a sitting and standing position at will,
       provided he is not off-task for more than 5% of the work period; he may frequently
       handle, finger and feel with the dominant right upper extremity; he may have no
       exposure to dangerous moving machinery or to unprotected heights; he requires a
       cane for ambulation; he is limited to understanding, carrying out and remembering
       no more than simple instructions; he may perform simple and routine tasks; he may
       perform work involving only simple, work-related decisions and work involving
       few, if any, workplace changes; and the claimant may have only occasional
       interaction with the public.

R. 23 (emphasis added).       The ALJ also observed that because of Plaintiff’s “deficits in

concentration, persistence or pace, he may perform work involving only simple, work-related

decisions and work involving few, if any, workplace changes.” R. 26. Plaintiff argues that “simple

work-related decisions or few workplace changes does not account for deficits in concentration,

persistence, or pace.” Pl.’s Br. , Dkt. No. 13, at 21.

       Plaintiff cites to several Seventh Circuit cases addressing the hypothetical question posed

to the VE, but the only argument he advances in his brief concerns what the ALJ included in the

                                                 17

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 17 of 20 Document 26
RFC. And three of the cases that Plaintiff offers (Stewart v. Astrue, 561 F.3d 679 (7th Cir. 2009),

Craft v. Astrue, 539 F.3d 668 (7th Cir. 2008), and Young v. Barnhart, 362 F.3d 995 (7th Cir. 2004))

have been identified by the Seventh Circuit as not supporting the argument for which Plaintiff

relies on them—namely, that a limitation to simple work-related decisions in the RFC can never

capture a limitation in CPP. With respect to these cases, the Seventh Circuit observed:

       None of these cases is on point. None holds that a limitation to unskilled work can
       never adequately account for moderate limitations in concentration, persistence and
       pace. And none involved a medical expert who effectively translated an opinion
       regarding the claimant's mental limitations into an RFC assessment.

Milliken v. Astrue, 397 F. App’x 218, 221 (7th Cir. 2010).

       Here, the ALJ carefully considered the evidence and explained how it supported his RFC

assessment. The ALJ explained that he relied in part on the opinions of Drs. Rattan and Kleinman,

state agency consultants who the ALJ noted were “highly qualified and experts in Social Security

disability evaluation.” R. 29. But he did not simply accept their conclusions, neither of which

thought that Plaintiff had even moderate limitations in CPP. The ALJ gave their opinions less

weight because “they did not have the opportunity to review more recent medical evidence

presented at the hearing level or hear the claimant’s testimony, which document some difficulty

with memory, reported concentration problems, and symptoms of depression.” R. 29. Nor did the

ALJ accept the extreme limitations offered by Plaintiff’s counselors and nurse practitioner for the

reasons explained above. The ALJ essentially chose a middle ground, and found Plaintiff’s mental

limitations somewhere in between. He gave partial weight to Dr. Pushkash’s opinions, as he found

them “consistent with his evaluation findings documented good mental health functioning (e.g.

recalling 3/3 objects after a ten-minute delay, accurately calculating several mathematical

computations, reciting error-free serial sevens to the number 50, and interpreting a proverb).”

R. 30 (citing 438). Based on this evidence, the ALJ formulated the RFC that he concluded

                                                18

       Case 2:18-cv-01875-WCG Filed 06/08/20 Page 18 of 20 Document 26
accommodated all of Plaintiff’s functional limitations. It is not the court’s role to substitute its

determination for that of the Commissioner. Indeed, where substantial evidence supports the

Commissioner’s finding, it is deemed conclusive. 42 U.S.C. § 405(g).

       Plaintiff’s argument also ignores the fact that the agency has revised the rules governing

the evaluation of mental impairments. The new regulations became effective in January 2017 and

apply to the ALJ’s decision in this case. See SSA, Revised Medical Criteria for Evaluating Mental

Disorders, 81 Fed. Reg. 66138, 66147 (Sept. 26, 2016). The new regulations clarify the agency’s

“special technique” and the procedure used by consultants and ALJs to assess mental impairments.

Importantly, the new regulations also make clear that a “moderate” limitation in a functional area

means “[the claimant’s] functioning in this area independently, appropriately, effectively, and on

a sustained basis is fair.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(F)(2). As the Commissioner

points out, the word “‘fair’ is generally understood to mean ‘sufficient but not ample’ or

‘adequate.’ Merriam Webster’s Collegiate Dictionary 417 (10th Ed. 1996). See also Black’s Law

Dictionary (10th Ed. 2014) (defining ‘fair’ as ‘reasonably good in kind, quality, or degree’);

Cambridge Academic Content Dictionary (defining fair as ‘average: neither very good nor very

bad’).” Def.’s Mem., Dkt. No. 24, at 6 n.5. This clarification is especially important because the

cases on which Plaintiff relies were decided before the regulations explicitly defined what

moderate was intended to mean. See, e.g., O’Connor-Spinner v. Colvin, 832 F.3d 690, 698 (7th

Cir. 2016) (noting “[a]gency regulations, as far as we can tell, do not quantify what is meant by a

‘moderate’ restriction”). Plaintiff fails to address these changes.

       Here, the ALJ’s RFC went beyond limiting Plaintiff to “simple” work-related decisions.

The ALJ also limited Plaintiff “to understanding, carrying out and remembering no more than

simple instructions.” R. 23. The ALJ must include all of the functional limitations he found in



                                                 19

        Case 2:18-cv-01875-WCG Filed 06/08/20 Page 19 of 20 Document 26
the RFC, not the limitations that he rejected. The ALJ’s RFC determination is consistent with the

medical opinions and other evidence offered in this case. Because substantial evidence in the

record supports the Commissioner’s decision, it must be affirmed.

                                        CONCLUSION

       For these reasons, the decision of the Commissioner is AFFIRMED. The Clerk is directed

to enter judgment in favor of the Commissioner.

       SO ORDERED at Green Bay, Wisconsin this 8th day of June, 2020.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, District Judge
                                                    United States District Court




                                               20

       Case 2:18-cv-01875-WCG Filed 06/08/20 Page 20 of 20 Document 26
